              Case 2:19-cr-00238-RAJ Document 25 Filed 06/02/20 Page 1 of 4




 1                                                     HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9   UNITED STATES OF AMERICA,                   )   No. CR19-238 RAJ
                                                 )
10                  Plaintiff,                   )
                                                 )   ORDER DENYING DEFENDANT’S
11             v.                                )   MOTION TO PROCEED WITH
                                                 )   GUILTY PLEA VIA
12   MICHAEL DAVID MATHISEN,                     )   VIDEOCONFERENCE
                                                 )
13                  Defendant.                   )
                                                 )
14
15         This matter comes before the Court on Defendant Michael David Mathisen’s
     unopposed motion to proceed with entry a guilty plea by videoconference. Dkt. 24.
16
     The Court has considered the motion and the files and pleadings herein, and for the
17
     reasons set forth below hereby DENIES the motion.
18
19                               I. PROCEDURAL HISTORY
20         Defendant is charged by Indictment in this matter with one count of Attempted

21   Accesses with Intent to View Child Pornography. At his detention hearing on
     November 5, 2019, the Court denied the government’s motion for detention and entered
22
     an appearance bond placing Defendant on home detention with location monitoring.
23
     He remains on bond. The trial in this matter is currently scheduled for July 13, 2020.
24
           The parties have reported they have reached a plea agreement. In-person plea
25
     hearings are not currently possible due to the COVID-19 emergency. Pursuant to
26
     General Order 08-20, the courthouses in the Western District of Washington will not be


       ORDER - 1
              Case 2:19-cr-00238-RAJ Document 25 Filed 06/02/20 Page 2 of 4



     open for such proceedings until August 3, 2020. In light of this delay, Defendant has
 1
     brought a motion seeking to conduct his plea hearing by videoconference. Dkt. 24.
 2
     The motion is styled as an unopposed motion, but is signed by counsel for the
 3
     government in the form of a stipulation.
 4
                                          II. DISCUSSION
 5
 6          Ordinarily, a defendant “must be present” for a change of plea hearing. Fed. R.

 7   Civ. P. 43(a). Rule 43 provides for limited exceptions, including for some sentencing
     proceedings, but none of the exceptions applies to a plea. Fed. R. Civ. P. 43(c).
 8
     Consequently, under ordinary circumstances, “the district court has no discretion to
 9
     conduct a guilty plea hearing by videoconference, even with the defendant’s
10
     permission.” United States v. Bethea, 888 F.3d 864, 867 (7th Cir. 2018).
11
            But these are not ordinary circumstances. Section 15002 of the Coronavirus
12   Aid, Relief, and Economic Security Act (“CARES Act”) empowers Chief District
13   Judges to authorize hearings by video or telephonic conference when: (1) such hearings
14   “cannot be conducted in person without seriously jeopardizing public health and
15   safety;” (2) “the district judge in a particular case finds for specific reasons that the plea
16   or sentencing in that case cannot be further delayed without serious harm to the

17   interests of justice;” and (3) upon “consent of the defendant . . . after consultation with

18   counsel.” CARES Act, Pub. L. 116-136 §§ 15002(b)(2), (4). The Chief Judge of this
     Court has made such an authorization. General Order 04-20 (W.D. Wash. March 30,
19
     2020). Thus, a plea hearing may be held by videoconference, but only upon a finding
20
     “for specific reasons that the plea . . . cannot be further delayed without serious harm to
21
     the interests of justice.” CARES Act §15002(b)(2)(a); General Order 04-20 at 3.
22
            The CARES Act presents a limited exception to what is ordinarily a mandatory
23   requirement that a plea hearing be conducted in person. Courts have been sparing in
24   applying this exception. Courts have granted remote hearings where the delay required
25   for an in-person hearing would result in a defendant’s detention beyond the range of
26   applicable sentencing guidelines. See, e.g. United States v. Collazo, No. CR 2:19-



       ORDER - 2
                  Case 2:19-cr-00238-RAJ Document 25 Filed 06/02/20 Page 3 of 4



     00120, 2020 WL 1905293, at *2 (S.D. W. Va. Apr. 17, 2020) (defendants’ time served
 1
     exceeded guidelines); United States v. Bustillo-Sevilla, No. 20-CR-00021-VC-1, 2020
 2
     WL 1239669 (N.D. Cal. Mar. 15, 2020) (request for time served sentence). Where
 3
     longer sentences are expected, however, courts have found that the interests of justice
 4
     did not justify video-conferenced hearings. See, e.g. United States v. Emory, CR NO.
 5
     19-00109 JAO, 2020 WL 1856454, *2 (D. Haw. Apr. 13, 2020) (interests of justice did
 6   not require expediting sentencing where defendant had served eight months but
 7   potential guidelines range was 12 to 18 months); United States v. Jones, Criminal No.
 8   19-225 (SRN/TNL), 2020 WL 1644257, *1 (D. Minn. Apr. 2, 2020) (denying
 9   defendant's motion for remote sentencing in part because delaying sentencing would
10   not prejudice defendant in light of his guidelines range). Here, the parties indicate that

11   under the proposed plea agreement they will request the Court adopt a joint
     recommendation of a 10-year custodial term, which is the mandatory minimum in this
12
     case. Dkt. 24 at 2.
13
               Defendant indicates he would like to take responsibility in this matter and
14
     resolve it in a timely fashion. He argues this hearing cannot be delayed without serious
15
     harm to the interests of justice due to his concern about anticipated delays and
16
     backlogged court calendars once in-person hearings may safely resume. The Court
17   presumes that any defendant wishing to enter a guilty plea desires to take responsibility
18   and resolve the criminal charge against him or her. This fact alone does not distinguish
19   Defendant from any other defendant currently wishing to enter a guilty plea. The Court
20   does anticipate a backlog in its calendar when in-person court operations resume,
21   however, again, this fact also applies to every other defendant with criminal matters

22   currently pending before the Court. Therefore, the Court cannot find that delay of the
     plea hearing to a time when it can be conducted in person presents a serious harm to the
23
     interests of justice in this matter.
24
     ///
25
     ///
26
     ///


           ORDER - 3
              Case 2:19-cr-00238-RAJ Document 25 Filed 06/02/20 Page 4 of 4



                                           III. ORDER
 1
            For the reasons set forth above, Defendant’s motion does not identify
 2
     circumstances that can support a finding of “serious harm to the interests of justice” as
 3
     required by the CARES Act and General Order 04-20. Therefore, it is hereby
 4
     ORDERED that Defendant Mathison’s motion to appear by videoconference for entry
 5
     of a guilty plea, Dkt. 24, is DENIED.
 6
 7          DATED this 2nd day of June, 2020.
 8
 9                                                    A
10                                                    The Honorable Richard A. Jones
                                                      United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



       ORDER - 4
